 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOSEPH CARTER,

 9                               Plaintiff,                  Case No. C20-123-JCC

10           v.                                              ORDER

11   JENNY DURKAN,

12                               Defendant.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21           Dated this 31st day of January, 2020.

22
                                                             A
23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge



     ORDER - 1
